DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. (US 2019/0137901 A1), in view of Ishikawa et al. (US 2012/0264048 A1), and further in view of Sumioka (US 2017/0010552 A1).

Shimano teaches a toner having a toner particle including a binder resin, a wax A, and a crystalline material. The binder resin includes a styrene acrylic copolymer in an amount of at least 50% by mass with respect to the binder resin. The wax A is an ester compound of a diol having 2 to 6 carbon atoms and an aliphatic monocarboxylic acid having 16 to 22 carbon atoms (which meets the limitation recited in claim 4) and has a melting point of from 60.0 ºC to 100.0 ºC ([0021]-[0027], [0142]-[0147]). The amount of the wax A is preferably from 1 part by mass to 30 parts by mass with respect to 100 parts by mass of the binder resin (which fully encompasses the range recited in claim 8 of from 4 parts by mass to 25 parts by mass with respect to 100 parts by mass of the binder resin) ([0147]). 

Specific examples of the wax A include ethylene glycol distearate (wax A1) and dibehenyl sebacate (wax A6) (Table 1). Ethylene glycol distearate (wax A1) is used as the wax A in the production example of toner 1 ([0232]). Ethylene glycol distearate is an ester of a diol (ethylene glycol) and a monocarboxylic acid (stearic acid) (which meets claim 4), is represented by the formula (A) recited in instant claim 5 when R1 is an alkylene group having 2 carbons (which meets claim 6) and R2 and R3 each are straight-chain alkyl groups having 18 carbons (which meets claim 5). 
Shimano is silent to teach the partition coefficient of ethylene glycol distearate (wax A1). However, the instant specification discloses that the partition coefficient of the diester wax Wp recited in instant claim 1 is an index value that represents the hydrophobicity of a chemical substance (see [0015] of the instant specification). Therefore, the partition coefficient Wp is an inherent quality of the wax. This is also true for the partition coefficient of the shell Sp recited in instant claim 1 and the partition coefficient of the binder resin Bp recited in instant claim 10. The instant specification discloses the use of ethylene glycol distearate as ester wax no. 1 (Table 1), which is used in toner no. 1-2 and 19-20 (Table 2). According to Table 2 of the instant specification, ethylene glycol distearate (wax 1) has a partition coefficient Wp of 16.23. Therefore, wax A1 used in the production of toner 1 of Shimano also has a partition coefficient Wp of 16.23.
Shimano further teaches that the toner particles include an amorphous polyester resin (which reads on the limitation recited in claim 9). Generally, amorphous polyester resins have higher polarity styrene acrylic resins and are therefore low in compatibility with nonpolar waxes. By including an amorphous polyester resin, it is possible to promote crystal nuclei generation in the wax A, so that it is possible to obtain a toner excellent in temporal stability. The amount of the amorphous polyester resin is preferably from 1.0 part by mass to 10.0 parts by mass, with respect to 100.0 parts by mass of the binder resin. Any conventionally known polyester resin can be used as the amorphous polyester ([0106]-[0109]). Amorphous polyester resin 1 is used as the amorphous polyester in the production example of toner 1 ([0232]). Amorphous polyester resin 1 was produced using terephthalic acid, propylene oxide 2 mol adduct of bisphenol A, ethylene glycol, and trimellitic anhydride ([0219]-[0221]).
Shimano is silent to teach the partition coefficient of the binder resin. However, the amorphous polyester resin 1 used in the production of toner 1 comprises the same components as polyester resin 1 of the Applicant’s toner (see [0056] of the instant specification). The instant specification discloses the use of polyester resin 1 as the binder resin in toner no. 1-15, 19-20, and 22-23 (Table 2). Using the tabulated values for toner no. 1 pertaining to Wp-Bp and Wp, the partition coefficient of the polyester resin 1 Bp can be calculated as equaling 5.26 (16.23 – 10.97 = 5.26). Therefore, amorphous polyester resin 1 used in toner 1 of Shimano also has a partition coefficient of 5.26, since they were made using the same monomers. Even though the amorphous polyester resin 1 of Shimano does not account for the entire binder resin of toner 1, it is still considered as “a binder resin” (see instant claim 1), and therefore its partition coefficient can be used as a Bp value. Therefore, the difference between Wp (wax A1) and Bp (amorphous polyester 1) is 16.23 – 5.26 = 10.97. This value falls within the range recited in instant claim 10.
Shimano is silent to teach that the toner particles comprise a shell. However, Shimano does not preclude the use of a shell. Shimano even emphasizes the need for a toner having high mechanical strength in order to prevent poor image quality ([0006]-[0007]). A toner core-shell structure is widely known in the art. For instance, Ishikawa teaches that for a toner having a core-shell structure, the core part is designed to improve the low-temperature fixing property and the shell part is designed to improve the mechanical strength and blocking resistance ([0009]). An example of a core-shell structure that is excellent in both low-temperature fixing property and blocking resistance is described in Sumioka ([0008]). 
Sumioka teaches a toner including a plurality of toner particles. Each of the plurality of toner particles includes a toner core and a shell layer covering the toner core. The shell layer contains a thermosetting resin (which reads on the limitation recited in claim 2), and a content ratio of a toner component insoluble in tetrahydrofuran is at least 90% by mass relative to the mass of the toner (Abstract, [0009]). The shell layer includes a thermosetting resin for the purpose of intensity improvement, and the resin composing the shell layer preferably has sufficient cationic properties ([0044]). The thermosetting resin is preferably a melamine resin or a urea resin ([0046]). 
In the procedure of the shell layer formation process, Sumioka teaches the use of a solution of hexamethylol melamine commercially known as “Mirbane Resin SM-607” (produced by Showa Denko K.K. with a solid concentration of 80 mass%) as a melamine resin used for the thermosetting resin of the shell layer (which reads on the limitation recited in claim 3) ([0134]). The specification also discloses the use of “Mirbane Resin SM-607” as a melamine resin used for the shell layer of toner no. 1-18 and 22-23 (Table 2). According to Table 2 of the instant specification, the partition coefficient Sp of a shell made from the commercial melamine resin “Mirbane Resin SM-607” is -0.01. Therefore, the shell of the toner of Sumioka also has a Sp of -0.01. This value falls within the range recited in formula (1) of instant claim 1.
Sumioka further teaches that as an index of a cross linking level of the thermosetting resin contained in the shell layer, there is a content ratio of a toner component insoluble in tetrahydrofuran containing in the toner particle. With a sufficient crosslinking level of the thermosetting resin containing in the shell layer, the toner particle is hardly dissolved in tetrahydrofuran ([0062]). When the degree of crosslinking of the thermosetting resin containing in the shell layer is low, the content ratio of the toner component insoluble in THF is less than 90 mass%, resulting in insufficient blocking resistance ([0176]). Therefore, the shell could be considered as “a toner component that is insoluble in tetrahydrofuran”. According to Table 1, the toner component insoluble in tetrahydrofuran of example 1 was 90 mass% (which falls within the range recited in claim 7).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have formed a shell over the toner particles of Shimano, in order to improve the mechanical strength and blocking resistance of the toner. It would have also been obvious to have used a shell comprising a thermosetting resin, such as the melamine resin-containing shell of Sumioka, in order to improve the intensity of the toner. It would have also been obvious to have optimized the degree of crosslinking of the thermosetting resin to control the content of the shell that is insoluble in THF, with the goal of perfecting the blocking resistance of the toner.
Finally, when the melamine resin-containing shell of Sumioka is applied to the toner particles of Shimano, formula (2) recited in instant claim 1 is satisfied (16.23 – (-0.01) = 16.24, which is at least 16.00 and at most 20.00). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737        

/PETER L VAJDA/Primary Examiner, Art Unit 1737    
10/18/2022